1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     JUSTIN CHANSE RIDER,                          Case No. 2:17-cv-02822-RFB-VCF
10                    Petitioner,                                    ORDER
             v.
11
      ESMERALDA COUNTY SHERIFF,
12
                     Respondent.
13

14          Petitioner Justin Chanse Rider filed a pro se petition for writ of habeas corpus by

15   a pretrial detainee pursuant to 28 U.S.C. § 2241 (ECF No. 6). Before the court is

16   respondents’ amended motion to dismiss the petition (ECF No. 25). Rider opposed the

17   motion, and respondents replied (ECF Nos. 29, 30). Rider filed motions to supplement

18   his petition (ECF Nos. 31, 32). Though the court notes that it is not entirely clear what

19   these supplements add to the petition, the motions are granted. The supplements (ECF

20   Nos. 31-1, 32-1) will be considered part of Rider’s petition.

21          I.     Background and Procedural History

22          Rider is a pretrial detainee who was arrested in Texas in February 2015 (ECF No.

23   6, pp. 7-9). He was returned to Nevada in March 2015, and he has been in the custody

24   of the Esmeralda County Sheriff since that time. Id. He faces felony charges of sexually

25   abusing his daughter. Rider was appointed counsel, but ultimately litigated his right to

26   represent himself and has subsequently proceeded in the Fifth Judicial District pro se with

27   court-appointed standby counsel. He filed a state pretrial habeas corpus petition, which

28   ///
1    was denied (see Nevada Supreme Court Case No. 74024).1 The Nevada Supreme Court
2    dismissed his appeal for lack of jurisdiction because no appeal lies from an order denying
3    a pretrial habeas petition. Id.
4              Rider’s first jury trial in April 2018 ended in a jury hung 11 to 1 in favor of conviction,
5    and the State elected to re-try Rider (ECF No. 31-1; ECF No. 25, p. 4). Respondents
6    inform the court that Rider was recently tried in Fifth Judicial District Court, and the trial
7    ended in a mistrial and hung jury (see ECF No. 21, p. 2). A new trial date was set for
8    September 2018. Apparently, Rider sought a continuance while he attempted to
9    subpoena several out-of-state witnesses, and the trial was moved to December 2018 (see
10   ECF No. 31-1, p. 2; ECF No. 28, p. 2). The court then granted Rider’s request for a
11   continuance as he continued to attempt to subpoena the Texas witnesses and moved the
12   trial date to February 2019. The record reflects nothing further. Rider asks this court to
13   direct the state court to release him from custody pending trial.
14             II.     Legal Standards & Analysis

15             As a general rule, even when the claims in a petition have been fully exhausted in

16   the state courts, a federal court will not entertain a habeas petition seeking intervention

17   in a pending state criminal proceeding, absent special circumstances. See, e.g.,

18   Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983); Carden v. State of Montana,

19   626 F.2d 82, 83-85 (9th Cir. 1980); Davidson v. Klinger, 411 F.2d 746 (9th Cir. 1969).

20             This rule of restraint ultimately is grounded in principles of comity that flow from

21   the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971). Under the Younger

22   abstention doctrine, federal courts may not interfere with pending state criminal

23   proceedings absent extraordinary circumstances. There are three exceptions to the

24   Younger abstention doctrine: (1) there is evidence of state proceedings motivated by bad

25   faith; (2) irreparable injury would occur; or (3) there is no adequate alternative state forum

26   where the constitutional issues can be raised. Id. at 45-50.

27

28
     1
         This court takes judicial notice of the online docket of the Nevada Supreme Court.
                                                           2
1           Here, the record reflects that Rider was initially appointed counsel, was dissatisfied
2    with a series of appointed attorneys, and ultimately litigated his right to represent himself
3    (exhibit 6, pp. 17-21).2 Since that time, Rider has represented himself and has had court-
4    appointed standby counsel. As stated, Rider’s first jury trial resulted in a hung jury and
5    mistrial. Since then, Rider has filed two federal 1983 civil rights actions regarding his
6    conditions of confinement in this court. Respondents also state that Rider has filed two
7    civil rights actions in state district court (see ECF No. 25, p. 4, n.1).
8           The record reflects that the state district court has carefully considered Rider’s
9    pretrial detainee habeas claim. At an August 2017 hearing on the petition, the court first
10   noted that bail was set in Rider’s case.
11                  I have set bail in this case. You have asked me to reconsider it. I
12          did.

13                 And now you filed a writ asking for the exact same thing. So, I don’t
            care what you call it. The bottom line is, I have ruled on the issue. You
14          have offered nothing new in the scope of that that tells me, you have. I have
            set bail that is reasonable in light of the charges that you are facing.
15

16                 And I believe the bail is set, if I recall correctly, at $100,000, and you
            are looking at nine separate offenses, which are, involve, quite frankly, life
17          in prison without the possibility of parole. So, I think the bail amount is
            reasonable. I have set bail. The fact that you are not happy with Esmeralda
18          County is not a basis for me to release you.
19          Exh. 6, p. 17.
20          The court also laid out the many delays and pointed out that, while Rider has a
21   right to be prepared for trial, he has failed to acknowledge that he has largely caused the
22   delay. The court noted the following: Rider’s case was set for trial, and he asked for a
23   continuance. Rider insisted on having a certain investigator, and he also litigated his right
24   to represent himself at the Nevada Supreme Court. The court continued:
25
                   This is all delay associated with your case that you’re putting all the
26          blame on behalf of the State. But it’s time that you hold the mirror up and
            look at yourself. And look at what’s in the file.
27

28   2
      Exhibits referenced in this order are exhibits to respondents’ amended motion to dismiss, ECF No. 25,
     and are found at ECF No. 25.
                                                       3
1
                   I am not here for you to argue with me. I’m telling you that there are
2           two sides to this story, Mr. Rider, and you’re hearing, or have your blinders
3           on and your mirror shut off on both sides of it here.

4                  A lot of this delay has been on your behalf.

5                 So, you can’t, you are not permitted, Mr. Rider, to delay and delay,
            and get a continuance, and then throw it back to the state to say, Your
6           Honor, you got to let me out because I haven’t gone to trial for 30 months.
7
                   You have had a trial continuance. I am not obligated, you’re not my
8           only case. In fact, I have about 2,000 cases a year.

9                  So, when you say I want a right to a speedy trial, the law requires me
            to get your matter set as quickly as I can on my congested calendar. And I
10
            have done that. I have moved matters to accommodate you.
11
                   I have asked how much time you needed. I have given you additional
12          fees for an investigator. So, I think you need to understand that there are
            two sides to this. And you keep pushing the same rhetoric, the same story
13          time and time again.
14          Exh. 6, pp. 20-21. Rider has not shown bad faith or irreparable injury. He has not
15   shown that there is no adequate alternative state forum as the state district court has
16   thoroughly considered his claims. Rider simply has not demonstrated any extraordinary
17   circumstances that would warrant this court’s interference in his state-court proceedings.
18   The court therefore finds that it must abstain pursuant to Younger. Respondents motion
19   to dismiss Rider’s habeas corpus petition is granted.
20          III.   Certificate of Appealability
21          This is a final order adverse to the petitioner. Accordingly, the court has sua sponte
22   evaluated the claims within the petition for suitability for the issuance of a certificate of
23   appealability (COA). See 28 U.S.C. § 2253(c)(1)(A).
24          Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner
25   "has made a substantial showing of the denial of a constitutional right." With respect to
26   claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists would
27   find the district court's assessment of the constitutional claims debatable or wrong." Slack
28   v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
                                                  4
1    (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate
2    (1) whether the petition states a valid claim of the denial of a constitutional right and (2)
3    whether the court's procedural ruling was correct. Id.
4            Having reviewed its determinations and rulings in adjudicating Rider’s petition, the
5    court finds that none of those rulings meets the Slack standard. The court therefore
6    declines to issue a certificate of appealability for its resolution of Rider’s petition.
7            IV.    Conclusion

8            IT IS THEREFORE ORDERED that the petition (ECF No. 6) is DENIED.

9            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

10           IT IS FURTHER ORDERED that petitioner’s two motions for leave to supplement

11   the petition (ECF Nos. 31, 32) are both GRANTED.

12           IT IS FURTHER ORDERED that the Clerk shall enter judgment and close this

13   case.

14

15
             DATED: April 23, 2019.
16

17
                                                         RICHARD F. BOULWARE, II
18                                                       UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                    5
